Citation Nr: 0823378	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-39 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent 
disabling for dermatitis. 

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for splaying metatarsal arches with left hallux 
valgus, status post left osteotomy, and status post right 
foot bunion surgery.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
December 1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
continued an evaluation of 30 percent for dermatitis and an 
evaluation of 30 percent for splaying metatarsal arches with 
left hallux valgus, status post left osteotomy, and status 
post right foot bunion surgery.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issue of entitlement to an evaluation in excess of 30 
percent disabling for dermatitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected splaying metatarsal arches 
with left hallux valgus, status post left osteotomy, and 
status post right foot bunion surgery is manifested by pain 
when standing or walking, stiffness of the big toes, 
decreased range of motion of the big toes, pain upon plantar 
flexion of the big toes, the need for orthotic inserts, and 
flat feet. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for splaying metatarsal arches with left hallux valgus, 
status post left osteotomy, and status post right foot bunion 
surgery have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 


An August 2003 VCAA letter specifically satisfied the 
elements (2) and (3) of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  With 
specific regard to the first element, the Board notes that, 
in order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In August 2003, the RO sent the veteran a VCAA letter, which 
indicated that the veteran should provide evidence showing 
that her bilateral foot condition had increased in severity.  
In addition, the veteran was questioned about her occupation 
and daily life, in regards to her splaying metatarsal arches 
with left hallux valgus, status post left osteotomy, and 
status post right foot bunion surgery, during the course of 
the October 2003 VA examination performed in association with 
this claim.  The veteran provided statements at this 
examination and at the March 2008 hearing in which she 
details the impact of her disability on her daily life.  In 
light of the notice given, and the questions asked, the Board 
finds a reasonable person would have known that the evidence 
needed to show that her disability had worsened and what 
impact that had on her occupation and daily life.  
Furthermore, based on the responses provided by the veteran, 
the Board finds that she had actual knowledge of the 
requirement, and that any failure to provide her with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for splaying metatarsal arches with left 
hallux valgus, status post left osteotomy, and status post 
right foot bunion surgery.  As will be discussed below, the 
veteran's disability is currently rated under 38 C.F.R. 
4.71a.  While notification of the specific rating criteria 
was provided in the September 2004 statement of the case 
(SOC), and not a specific preadjudicative notice letter, the 
veteran has demonstrated actual knowledge of the rating 
criteria used to evaluate her splaying metatarsal arches with 
left hallux valgus, status post left osteotomy, and status 
post right foot bunion surgery.  Thus, no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that the August 2003 
VCAA letter did not provide the veteran with specific 
information describing how a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of her disability and their impact on 
her employment and daily life.  See Vazquez-Flores; Sanders, 
supra.  However, in light of the questions asked during her 
examination and at the March 2008 hearing, the notice given, 
and the analysis provided in the rating decision and 
Statement of the Case, the Board finds a reasonable person 
would have known that how a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of her disability and their impact on 
her employment and daily life.  Therefore, remanding this 
matter for more development would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  

As to the fourth element, the August 2003 letter did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an examination for her 
splaying metatarsal arches with left hallux valgus, status 
post left osteotomy, and status post right foot bunion 
surgery most recently in October 2003.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since she was last examined.  See 38 C.F.R. § 3.327(a) 
(2007).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95.  The October 2003 VA examination report is thorough 
and consistent with contemporaneous VA treatment records.  
The examination in this case is adequate upon which to base a 
decision and a new VA examination need not be conducted at 
this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

An evaluation of 30 percent is currently assigned to the 
veteran's splaying metatarsal arches with left hallux valgus, 
status post left osteotomy, and status post right foot bunion 
surgery, effective April 27, 1995, under Diagnostic Code 
5276. 

Under this diagnostic code, a 30 percent evaluation is 
warranted for severe acquired bilateral flatfoot manifested 
by objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced acquired bilateral flatfoot manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the veteran underwent a VA examination 
most recently in October 2003.  At this examination, it was 
noted that the veteran had left hallux valgus, status post 
left osteotomy with status post bunion surgery, with 
residuals, and right hallux valgus, status post bunion 
surgery, with residuals.  The veteran complained of foot pain 
when walking and standing.  She also reported stiffness in 
her big toes, particularly when walking too long.  Flare-ups 
of pain occurred about two or three times per week.  No 
swelling, weakness, or instability was noted.  She wears shoe 
inserts occasionally.  The veteran reported that she was 
currently employed but quit her prior job, due to required 
walking and standing for long periods.  Upon examination, her 
big toes showed no swelling, no redness, mild tenderness over 
the scar area.  The veteran's big toes each had an active and 
passive dorsiflexion of 35 degrees, an active plantar flexion 
of 5 degrees, and a passive plantar flexion of 15 degrees, 
with pain induced by passive plantar flexion to 15 degrees.  
Active plantar flexion of both big toes was limited to 5 
degrees after repetitive motion.  No evidence of fatigue or 
muscle weakness was noted after repetitive motion.  The 
veteran's posture on standing, squatting, supination, and 
pronation was normal. 

The Board notes that the claims folder also contains VA 
treatment records.  However, there is no indication in these 
records that the veteran's splaying metatarsal arches with 
left hallux valgus, status post left osteotomy, and status 
post right foot bunion surgery has increased in severity 
since the October 2003 VA examination.  

In order for the veteran's disability to warrant an increased 
rating, it must meet the criteria of a 50 percent rating.  
There is no indication in the October 2003 VA examination 
report, or in any other medical evidence of record, that the 
veteran has marked pronation, extreme tenderness of plantar 
surfaces of the feet, or marked inward displacement and 
severe spasm of the tendo Achillis on manipulation.  The 
Board notes that the veteran has reported wearing orthotic 
inserts.  See VA examination report, October 2003.  However, 
the veteran has reported wearing these for several years and 
gives no indication that they do not improve her condition.  
See hearing transcript, March 2008.  Therefore, as the 
veteran's disability does not meet any of the criteria for a 
50 percent evaluation, the Board finds that the veteran is 
adequately compensated with her current rating.  A higher 
rating is not warranted.  

The Board has reviewed the remaining diagnostic codes 
relating to foot disabilities, but finds that they are 
inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5277-5284 (2007).  The Board acknowledges that 
Diagnostic Code 5280 specifically evaluates hallux valgus.  
This diagnostic code, however, assigns a maximum evaluation 
of 10 percent.  Therefore, evaluating the veteran's bilateral 
foot disability, to include hallux valgus, under Diagnostic 
Code 5276 has afforded the veteran the opportunity to receive 
a higher evaluation of 30 percent, that she would otherwise 
be unable to receive under Diagnostic Code 5280. 

Furthermore, given the degree of symptoms and manifestations 
throughout the foot that are contemplated by Diagnostic Code 
5276, the Board finds that a separate disability rating under 
Diagnostic Code 5280 would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14 (2007).

In regards to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board has considered that the October 2003 VA 
examination report reflects that the veteran's bilateral foot 
disability results in pain and some decreased range of motion 
of the big toes upon repetitive motion.  However, the Board 
notes that the examination report also indicates that the 
veteran did not experience fatigue or muscle weakness upon 
repetitive motion.  Therefore, as the veteran's current 30 
percent rating already contemplates some symptoms of pain, 
and no evidence of weakness or fatigue has been noted upon 
repetitive motion, the Board finds that the veteran is 
already adequately compensated for the degree of functional 
loss she experiences with the current rating.  An increased 
evaluation is not warranted under Deluca. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The Board notes 
that the veteran indicated at the October 2003 VA examination 
that she was forced to quit a previous job, due to the fact 
that she could not stand or walk for long periods.  However, 
it appears that she has since obtained new employment, and, 
when asked at the March 2008 hearing about the effect of this 
disability on her current occupation, she reported that she 
is able to work around her foot disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  Hart, supra.


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for splaying metatarsal arches with left hallux 
valgus, status post left osteotomy, and status post right 
foot bunion surgery is denied.



REMAND

The veteran also contends that her dermatitis warrants a 
rating in excess of 30 percent disabling.  See hearing 
transcript, March 2008.  After a thorough review of the 
claims folder, the Board has determined that this issue must 
be remanded for further development. 

The veteran's service-connected dermatitis is currently 
assigned an evaluation of 30 percent under Diagnostic Code 
7806.  According to this diagnostic code, a 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A higher 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (2007).

At the March 2008 hearing, the veteran claimed that her body 
was covered almost completely by dermatitis and that she 
needed to sleep in a full body "psoriasis suit" to help 
treat this disability.  At an October 2003 VA examination, 
the examiner noted that the veteran reported episodes of an 
itching skin rash that would spread all over her body, 
including her neck, arms, chest, thighs, and lower legs.  
However, when asked to determine the precise percentage of 
the veteran's body that was affected by this condition, the 
examiner stated that there were no active skin lesions, but 
that hyperpigmented skin lesions, 0.1 by 0.1 centimeters, 
were noted on the neck, arms, back, and thigh area.  The 
examiner did not opine as to the specific percentage of the 
veteran's body affected by dermatitis when active.  

In light of the fact that the most recent VA examination 
report is unclear regarding the percentage of the veteran's 
body that is affected by this skin condition, and that the 
veteran's report of having to wear a "psoriasis suit" is 
supported by a VA treatment record from November 2000, the 
Board finds that the necessity for another examination is 
shown for the proper assessment of the veteran's claim.  38 
U.S.C.A. § 5103A (West 2002).  Therefore, this issue must be 
remanded in order to schedule the veteran for another VA 
examination to determine the exact percentage of her body 
that is affected by dermatitis.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

In addition, given that it is necessary to remand this case 
for the above reason, the RO should also take this 
opportunity to attempt to obtain any outstanding VA treatment 
records not currently of record.

Accordingly, the case is REMANDED for the following action:

1.	All outstanding VA treatment records, 
not currently of record, should be 
associated with the claims folder. 

2.	Provide the veteran with a VA 
examination in order to determine the 
current severity of her dermatitis.  
The claims folder must be made 
available to the examiner and pertinent 
documents therein should be reviewed by 
the examiner.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Specifically, the examiner 
should note the maximum percentage of 
the veteran's body that is covered with 
dermatitis.  The examiner should also 
note whether the veteran has received 
constant or near-constant systemic 
therapy, such as corticosteroids or 
other immunosuppressive drugs during 
that past twelve-month period.  The 
complete rationale for any opinions 
expressed should be provided.

3.	Then, readjudicate the claim.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, she 
should be provided a supplemental 
statement of the case (SSOC).  After the 
veteran has been given the applicable 
time to submit additional argument, the 
claim should be returned to the Board 
for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claim.  Her cooperation in VA's efforts 
to develop her claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


